WIENER, Circuit Judge,
with whom BENAVIDES, CARL E. STEWART, DENNIS and PRADO, Circuit Judges, join, dissenting:
Convinced that we should affirm the district court by holding that the Full Faith and Credit Clause (“FF&C Clause”) creates a federal right that is actionable against state actors via 42 U.S.C. § 1983, I respectfully dissent.
At the very core of the issue that I take with the en banc majority is my rejection out of hand of the linchpin of their assertion, i.e., that the FF&C Clause imposes obligations solely on state courts and not on any other state actors. I reject that credo for three main reasons. First, this overly narrow interpretation of the FF&C Clause runs contrary to its plain text, which expressly binds “each State,” not just “each State’s courts.” Second, to support its courts-only position, the en banc majority reads a holding into Supreme Court precedent that simply is not there: To date, the Court has not addressed one single FF&C Clause claim brought by a private party against a state actor under § 1983. Faced with that lacuna, the majority instead relies on cases that predate the states’ modern practice of affording out-of-state judgment holders non-judicial procedures to register their judgments. Third, the notion that a provision of the Constitution would direct the allocation of the states’ internal functions defies basic principles of Federalism.
*166The FF&C Clause literally imposes a duty on “each State” and thereby creates correlative rights for which § 1983 provides a remedy to private parties against state actors. This conclusion accords with § 1983’s broad remedial purpose, which the Supreme Court has repeatedly endorsed and applied expansively. It also comports with the Court’s applicable precedent, which squarely holds that a constitutional provision creates a right that is actionable under § 1983 when (1) the provision imposes a mandatory obligation on the several states, (2) the right is concrete, specific, and judicially cognizable, and (3) the provision was intended to benefit the party bringing the action.1 As I shall do my best to show, all three of these prerequisites are present in the instance of the FF&C Clause.
We should also hold that the Defendants Appellant Darlene Smith, Louisiana’s State Registrar and Director of the Office of Vital Records and Statistics (the “Registrar”), violated the rights guaranteed to Plaintiffs-Appellees Oren Adar and Mickey Smith (“Appellees”) by the FF&C Clause when she refused to recognize their valid out-of-state adoption decree, which declares them to be “adoptive parents.” Only by judicial legerdemain, is the en banc majority able to conclude otherwise: it mislabels recognition of an 'out-of-state judgment, which the FF&C Clause unquestionably requires, as enforcement of such a judgment, the methodologies of which no one disputes should be determined by Louisiana law. Stated differently, it is certainly Louisiana’s prerogative to determine the benefits to which out-of-state “adoptive parents” are entitled in Louisiana, but the FF&C Clause nevertheless mandates that (1) Louisiana “recognize” all valid out-of-state status judgments and (2) Louisiana evenhandedly confer to all such judgment-holders those benefits that Louisiana law does establish. Here, Louisiana law declares that every “adoptive parent” is entitled to have his or her name reflected on a corrected birth certificate. Yet, the Registrar un-evenhandedly refuses to issue such a certificate to Appellees for the sole reason that she will not “accept,” viz., give full faith and credit to, their unquestionably valid out-of-state judgment. What else could this mean but that she refuses to recognize the out-of-state judgment that defines Appellees as “adoptive parents”?
I lament that, in its determination to sweep this high-profile and admittedly controversial case out the federal door (and, presumably, into state court), the en banc majority:
• Strips federal district and appellate courts of subject matter jurisdiction over violations of the FF&C Clause.
• Unduly cabins, if not emasculates, Ex parte Young and § 1983 by holding that the federal courts may not enjoin a state’s refusal to act in accordance with the mandate of the FF&C Clause.
• Creates a circuit split on the full faith and credit that must be afforded to valid, out-of-state adoption decrees by the adopted child’s birth state, as well as the availability of a federal forum for deciding such claims.2
• Dismisses sua sponte the Appellees’ very likely winning claims under the *167Equal Protection Clause without affording the district court, as the court of “first impression,” the initial opportunity to hear the evidence, analyze the case, and adjudicate those claims, as historically required by the prudence and practice of this and other appellate courts.
I. FACTS & PROCEEDINGS
Inasmuch as the majority opinion does not reiterate the facts of this case or point elsewhere to any recitation of the facts, reference may be made to its factual and procedural posture as detailed in the panel opinion.3 I here summarize only the key facts that merit emphasis.
Appellees Adar and Smith are the parents and next friends of the third PlaintiffAppellee, Infant J C A-S (“Infant J”), a five-year-old boy who was born in Shreveport, Louisiana and surrendered there for adoption. Appellees became Infant J’s parents by adopting him in a proper New York court in accordance with the laws of that state. That court made the adoption final by issuing a valid order of adoption; neither the Appellant nor the en banc majority questions either the validity or finality of that decree. In those proceedings, Appellees also had Infant J’s full name changed from the one that appeared on his original Louisiana birth certificate.
In conformity with the Louisiana “Record of Foreign Adoptions” statute, Appellees conveyed a duly authenticated copy of the New York order of adoption to the Registrar. Because Infant J was born in Louisiana, the Registrar is the sole custodian of his birth certificate.4 Still following Louisiana’s statute, Appellees requested that the Registrar issue Infant J a corrected birth certificate — one that accurately lists them as Infant J’s parents and records his true name. Adoptive parents, both in state and out, commonly request an updated birth certificate following adoptions,5 and Louisiana law directs the Registrar to perform this service for out-of-state adoptive parents when presented with a valid out-of-state adoption decree.6
In officially rejecting Appellees’ request to correct Infant J’s birth certificate, the Registrar stated, “We are not able to accept the New York adoption judgment to create a new birth record for J.” She did so on the rationale that Louisiana law allows only single individuals and married couples (1) to adopt (2) in Louisiana, and that this rule should control who may be listed as the parents of an adopted child on his Louisiana birth certificate, irrespective *168of his state of adoption. This, even though, by its express terms, Louisiana adoption law governs only who may adopt in a Louisiana adoption proceeding; it does not address birth certificates at all. (Ironically, the Registrar eventually offered to settle this case by putting the name of either Adar or Smith, but not both, on a revised birth certificate for Infant J, despite the fact that the New York adoption decree lists both Adar and Smith as Infant J’s lawful parents. I have searched the Constitution in vain for a “Half Faith and Credit Clause.”)
Appellees sued the Registrar in district court. Their complaint makes two claims, both under § 1983. The first claim is grounded in the FF&C Clause and asserts that the Registrar’s categorical rejection of out-of-state adoption decrees held by unmarried couples violates that Clause. The second claim is grounded in the Equal Protection Clause and has two facets: (1) the Registrar’s refusal violates that Clause by impermissibly classifying Appellees based on their sexual orientation and marital status; and (2) the Registrar’s refusal violates that Clause by burdening Infant J with an impermissible legitimacy classification and the state’s disapprobation of his parents.
Adar and Smith moved for summary judgment on both claims. The Registrar filed an opposition but did not file any cross-motions for summary judgment. The district court granted Adar and Smith’s summary judgment motion based solely on their FF&C Clause claim. Significantly, that court never reached their claims brought under the Equal Protection Clause.
The Registrar appealed, and a panel of this court unanimously affirmed. The Registrar then petitioned for rehearing en banc, which brings us to today.
II. ANALYSIS

A. The Full Faith and Credit Clause Claim

To begin with, the en banc majority would trivialize Appellees’ claim by mischaraeterizing it as a quid pro quo: Appellees are entitled to a Louisiana birth certificate because they obtained a New York adoption decree.7 But this just is not Appellees’ claim. Rather, Appellees assert that the Registrar has acted unconstitutionally by refusing to “accept” their New York adoption decree as an out-of-state “final decree of adoption” as that term is employed in Louisiana’s birth certificate law (not for purposes of its adoption laws), which nowhere distinguishes on the basis of the marital status of the adoptive parents. The “recognition” that Appellees request is not the act of “issuing a revised birth certificate,” as the en banc majority misleadingly asserts.8 Instead, Appellees request that the Registrar afford full faith and credit to their valid New York adoption decree by accepting it for purposes of Louisiana’s nondiscriminatory birth certificate law — as she does to other out-of-state final decrees of adoption.
The en banc majority ultimately misreads (or mislabels) both the text of the FF&C Clause and Supreme Court precedent in its determination to hold that (1) the FF&C Clause is only “a rule of decision” for state courts,9 and, (2) alternative*169ly, the Registrar “has not denied recognition” to Appellees’ New York adoption decree.10 When read in proper context, however, both assertions are wholly unsupported by the substance of the passages that the majority quotes. I remain convinced that (1) the FF&C Clause does create a federal right; (2) § 1983 does provide the appropriate federal remedy by which such a right may be vindicated against state actors — not just state judicial officers but executive and legislative officers as well; and (3) Appellees have brought a meritorious § 1983 action against the Registrar for violating their rights under the FF&C Clause.

I. The Full Faith and Credit Clause imposes an obligation on “each State” to afford res judicata effect to judgments of other states.

The en banc majority’s first misstep is to read words into the FF&C Clause that simply are not there. The FF&C Clause states:
Full Faith and Credit shall be given in each State to the public Acts, Records, and judicial Proceedings of every other State.11
Again, the FF&C Clause says “in each State,” not “by the Courts of each State.” Nowhere in the text of the FF&C Clause does the Constitution say that this Clause only “guides rulings in courts” in its “orchestration of inter-court comity,” as — out of thin air — the en banc majority claims.12 By its terms, the FF&C Clause addresses itself to the states qua states. When the drafters of the Constitution intended for a particular provision to bind only the courts of the states, they knew how to say so, as the text of the Supremacy Clause makes clear.13 It is a foundational principle of constitutional interpretation that clauses of the Constitution that are worded differently are presumed to carry different meanings.14 The en banc majority ignores this principle when it assigns the “each State” language of the FF&C Clause the same meaning as the “Judges in every State” language of the Supremacy Clause.15
Finding absolutely no support for its position in the text of the FF&C Clause, the en banc majority next turns to case *170law in search of affirmation that the FF&C Clause binds only state courts (and not other state actors). The en banc majority’s second misstep, then, is its twisting of Supreme Court precedent — Thompson v. Thompson16 and its progeny — which holds only that there is no implied cause of action directly under the FF&C Clause. In no way, however, does this precedent persuade that the FF&C Clause does not create a private federal right that can be asserted via § 1983 against all state actors as distinct from private actors. The en bane majority errs, therefore, in cherry-picking passages of Thompson out of context and applying them here, failing all the while to acknowledge Thompson’s naturally limited holding as a suit between two private parties, and not, as here, a private party against a state actor.
On a superficial level, Thompson is ambiguous as to whether it holds, on the one hand, that the FF&C Clause, as implemented by the Parental Kidnaping Prevention Act, does not create a federal right;17 or, on the other hand, that Congress did not intend to create a private remedy to enforce the rights created by the FF&C Clause.18 But, if we were to read Thompson and its progeny as holding that the FF&C Clause does not create a federal right, then Thompson cannot be reconciled with the cases in which the Supreme Court has heard appeals from state courts of last resort on FF&C Clause issues.19 By contrast, if we read Thompson as holding only *171that the FF&C Clause does not create a private remedy, then it can coexist without tension alongside the Supreme Court’s practice of adjudicating FF&C Clause appeals. For that reason, Thompson is properly read as holding only that there is no private remedy against private parties for violations of the FF&C Clause. That reading is licit because in Thompson (as well as in every other case cited by the en banc majority for the proposition that the FF&C Clause only affords a rule of decision in state courts20), the defendant was a private citizen, not a state official!21 This is the reason — the only reason — why the default federal remedies that are available in actions against state officials, i.e., the doctrine of Ex Parte Young and 42 U.S.C. § 1983, were not available against the private actors in Thompson and its progeny.
Properly understood then, Thompson does not control the instant case. The reason there was no remedy to enforce the FF&C Clause in Thompson is that there is no implied cause of action for violations of the FF&C Clause by private parties. Here, however, when Appellees are suing a state actor, they have no need for an implied cause of action: Section 1983 expressly provides them with the only remedy they seek and the only one they need. At bottom, the Thompson holding has no bearing on either of the questions that are dispositive of this appeal, to wit: (1) May a state delegate to a non-judicial actor the obligation of giving full faith and credit to out-of-state judgments? and (2) if it may and does so, what remedies are available to a judgment holder if that non-judicial state actor fails or refuses to carry out that constitutional obligation?
It is true that FF&C Clause claims have traditionally arisen in state-court litigation, but only because bringing suit on an out-of-state judgment was historically the only method of enforcing an out-of-state judgment22 (and therefore only state judges were in a position to deny recognition to a judgment, i.e., violate the FF&C Clause). An accident of history is not a constitutional necessity, however. In fact, to date, all but two or three of the fifty states have enacted some version of the Revised Uniform Enforcement of Foreign Judgments Act, which authorizes non-judicial officers to register out-of-state judgments, thereby entrusting to them their states’ obligations under the FF&C Clause.23 For example, *172the Louisiana Constitution mandates that “[i]n each parish a clerk of the district court ... shall be ex officio notary public and parish recorder of conveyances, mortgages, and other acts.... ”24 Thus, a parish clerk of court — a non-judicial administrative official — routinely records out-of-state money judgments in Louisiana’s public records just as he records deeds, mortgages, etc.' — parallel to the Registrar’s nondiscretionary duties with regard to out-of-state status decrees — and he does so, or fails to do so, wearing his public-records hat and not his court-functionary hat, without any intervention by a state court of law and without a state judge’s application of the FF&C Clause’s alleged “rule of decision.” In this way, the en banc majority’s insistence that the states must use only their courts to satisfy their duties under the FF&C Clause is not only unsupported by Supreme Court precedent; it also draws into question the constitutionality of the judgment-registration statutes of those states and even the Louisiana Constitution.
Lastly, the en banc majority fails to address the fact that its construction of the FF&C Clause — that it applies only to state courts and thus only state courts must recognize out-of-state judgments — is inconsistent with the Constitution’s system of dual sovereignty. The framers of the Constitution expressly refrained from dictating to the states how to organize themselves internally. It is “[tjhrough the structure of its government” that “a State defines itself as a sovereign.”25 This is why there is no provision anywhere in the Constitution that removes from the states the discretion to discharge the obligations that the Constitution imposes on them however they see fit.26 This constitutionally mandated solicitude toward the states’ prerogative to arrange their own affairs is the reason that we have the dear-statement rule of statutory construction.27 By declaring that the FF&C Clause requires the states to use only their courts, and not also their non-judicial officials, to fulfill their full-faith-and-credit obligations, the en banc majority erodes the dual federal/state sovereignty that has long been the hallmark of American Federalism.

2. The Appellees’ request for a corrected birth certificate was appropriately made to the Registrar, and their complaint against the Registrar for her unconstitutional refusal to recognize their parental status was appropriately brought in federal court via § 1983.

The en banc majority fails to appreciate or acknowledge the role — indeed, the raison d’etre — of § 1983 in providing a private remedy against state actors. This failure is exemplified in the majority’s persistent reliance on the Supreme Court’s pronouncements regarding the FF&C Clause outside of the § 1983 context. The majority asserts that “the Court has expressly indicated that the only remedy available for violations of full faith and *173credit is review by the Supreme Court.”28 Yet again, in a precedential non sequitur, the majority relies exclusively on Thompson v. Thompson for this proposition.
Exacerbating its misapplication of this Supreme Court precedent is the majority’s failure to heed the Court’s direction to apply § 1983 expansively. The Supreme Court has repeatedly pronounced that § 1983 is a remedial statute which is intended “to be broadly construed, against all forms of official violation of federally protected rights.”29 With this maxim firmly entrenched, the Court has willfully extended the aegis of § 1983 enforcement to non-Fourteenth Amendment rights, such as, for example, those guaranteed by the dormant Commerce Clause.
It is well settled indeed that, even though “[a] vast number of § 1983 actions involve violation of constitutional rights in individual circumstances,”30 actions brought via § 1983 may assert violations of non-individual constitutional rights. Dennis v. Higgins31 is a prime example. There, a motor carrier filed a § 1983 cause of action against Nebraska state officials for violating the Commerce Clause by imposing “retaliatory” taxes and fees on motor carriers that operated in Nebraska but used vehicles registered in other states.32 The Nebraska Supreme Court had ruled that “claims under the Commerce Clause are not cognizable under § 1983 because, among other things, the Commerce Clause does not establish individual rights against government, but instead allocates power between the state and federal governments.”33 The Supreme Court nevertheless directed that “[a] broad construction of § 1983 is compelled by the statutory language---- The legislative history of the section also stresses that as a remedial statute, it should be liberally and beneficently construed.”34 “Even more relevant to [that] case,” the Court noted, it had consistently “rejected attempts to limit the types of constitutional rights that are encompassed within the phrase ‘rights, privileges, or immunities.’ ”35
In Dennis, the Court reviewed the two-step inquiry that it had laid out in Golden State Transit Corporation v. Los Angeles for determining whether § 1983 provides a remedy for violations of a particular provision of federal law: first, requiring the plaintiff to “assert the violation of a federal right” and second, requiring the defendant to “show Congress specifically foreclosed a remedy under § 1983.”36 The Court had *174identified three factors that initially help determine whether a statutory or constitutional provision creates a federal right: whether the provision (1) “creates obligations binding on the governmental unit,” (2) that are sufficiently specific and concrete to be judicially enforced, and (3) were “intended to benefit the putative plaintiff.”37 The Dennis Court concluded that the Commerce Clause did indeed create a federal right:
Although the language of [the Commerce Clause] speaks only of Congress’ power over commerce, the Court long has recognized that it also limits the power of the States to erect barriers against interstate trade. Respondents argue, as the court below held, that the Commerce Clause merely allocates power between the Federal and State Governments and does not confer “rights.” There is no doubt that the Commerce Clause is a power-allocating provision, giving Congress pre-emptive authority over the regulation of interstate commerce. It is also clear, however, that the Commerce Clause does more than confer power on the Federal Government; it is also a substantive restriction on permissible state regulation of interstate commerce. The Commerce Clause has long been recognized as a self-executing limitation on the power of the States to enact laws imposing substantial burdens on such commerce.38
The Dennis defendants had conceded that the first two Golden State factors favored the plaintiffs but argued that “the Commerce Clause does not confer rights within the meaning of § 1983 because it was not designed to benefit individuals, but rather was designed to promote national economic and political union.”39 The Court disagreed, explaining that the individual plaintiffs were “within the ‘zone of interests’ protected by the Commerce Clause.”40 Additionally, the regulation of the states in this instance was for the plaintiffs’ benefit.41
In like manner, the FF&C Clause expressly limits the power of states to deny full faith and credit to the judgments of other states. All three of the Golden State factors favor the conclusion that the FF&C Clause creates a right that is actionable under § 1983: the FF&C Clause unambiguously imposes a mandatory, binding obligation on the several states and thus on their actors;42 the right to have an out-of-state judgment recognized is concrete, specific, and judicially cognizable;43 and the FF&C Clause was intended to benefit individual holders of out-of-state judgments.44
*175Justice Kennedy, in his Dennis dissent, disagreed with the majority because he saw a “distinction] between those constitutional provisions which secure the rights of persons vis-a-vis the States, and those provisions which allocate power between the Federal and State Governments.”45 He concluded that “[t]he former secure rights within the meaning of § 1983, but the latter do not.”46 Thus, Justice Kennedy distinguished all “supposed right[s]” secured by Article I of the Constitution as falling outside the scope of § 1983, which was consistent with the Court’s previous holding in Carter v. Greerihow,47 prohibiting a § 1983 action for a Contracts Clause claim.48 In Carter, the Court had explained:
[The Contracts Clause] forbids the passage by the states of laws such as are described. If any such are nevertheless passed by the legislature of a state, they are unconstitutional, null, and void. In any judicial proceeding necessary to vindicate his rights under a contract affected by such legislation, the individual has a right to have a judicial determination declaring the nullity of the attempt to impair its obligation. This is the only right secured to him by that clause of the constitution.49
Justice Kennedy insisted that this construction of the Contracts Clause applied equally, if not more so, to the Commerce Clause:
At least such language [of the Contracts Clause] would provide some support for an argument that the Contracts Clause prohibits States from doing what is inconsistent with civil liberty. If the Contracts Clause, an express limitation upon States’ ability to impair the contractual rights of citizens, does not secure rights within the meaning of § 1983, it assuredly demands a great leap for the majority to conclude that the Commerce Clause secures the rights of persons.50
When applied, not to the Commerce Clause, but to the FF&C Clause, both Justice Kennedy’s concerns and the Court’s earlier holding in Carter are easily reconcilable with the Dennis majority’s holding. For openers, the FF&C Clause — an Article IV provision outlining the states’ obligations, not an Article I power-allocating provision — plainly does secure the rights of persons, i.e., individual judgment-holders, against the several states. Just as plainly, the FF&C Clause *176does not deal with the allocation of power between the state and federal governments. Thus, Justice Kennedy’s exception of provisions that allocate power does not encompass the FF&C Clause, which affirms the finality of judgments obtained by individuals in one state vis-a-vis every other state. Moreover, whereas the Contracts Clause is a restriction on a state’s authority to pass laws that collaterally impede citizens’ ability to contract, the FF&C Clause is a restriction on state action that directly undermines any individual’s state judgment.
Unlike the Commerce Clause then, the FF&C Clause does embody the right of an individual against a state, not the right of the states against the federal government. And, unlike the Contracts Clause, the FF&C Clause has a direct effect on individual citizens, i.e., as a result of its general restriction on state legislation, does more than collaterally affect individuals. Finally, as alluded to by Justice Kennedy, the FF&C Clause — even more so than the Commerce Clause or the Contracts Clause — prohibits states from doing that which is “inconsistent with civil liberty”51— here, the Registrar’s refusal to recognize the New York decree’s establishment of Appellees’ rightful status as the legal parents of Infant J.
For all the same reasons advanced by the Dennis Court in recognizing the private federal right created by the Commerce Clause — including the issues raised by Justice Kennedy in his dissent — the FF&C Clause indisputably does confer a constitutional “right” for which § 1983 provides an appropriate remedy. Respectfully, the en banc majority errs absolutely in concluding otherwise.

8. The Full Faith and Credit Clause does not extend to enforcing the New York adoption decree under New York’s enforcement regime but does extend to accepting the out-of-state decree as a valid decree under Louisiana’s enforcement regime

The Supreme Court has defined the right secured by the FF&C Clause as one of “recognition” — not “enforcement”— making three distinct pronouncements: (1) “[a] final judgment in one State ... qualifies for recognition throughout the land” and thereby “gains nationwide force”;52 (2) although “[ejnforcement measures do not travel with the sister state judgment as preclusive effects do[,] such measures remain subject to the even-handed control of forum law”;53 and (3) although “[a] court may be guided by the forum State’s ‘public policy’ in determining the law applicable to a controversy,” there is “no roving ‘public policy exception’ to the full faith and credit due judgments.”54
For the instant case, this means: (1) Louisiana must recognize the New York adoption decree, i.e., Louisiana must accept Appellees’ legal “adoptive parent” status that was lawfully established by the New York decree; (2) Louisiana is not *177required to apply New York’s birth certificate law or afford Appellees any rights granted to “adoptive parents” by New York law, but Louisiana must maintain “evenhanded control” of its own birth certificate law; and (3) Louisiana may look to its public policy to determine whether its Vital Statistics Laws apply to this controversy, but it may not refuse to give the New York adoption decree full faith and credit because of policy concerns (especially not those articulated by its adoption laws, which are wholly irrelevant to this New York adoption and to Louisiana’s birth certificate law).
The en banc majority skims over these nuances of the Supreme Court’s application of the FF&C Clause. Even worse, it mistakenly converts the notion of “recognition” into one of “enforcement,” so as to conclude that “[ojbtaining a birth certificate falls in the heartland of enforcement, and therefore outside the full faith and credit obligation of recognition.”55 But, the Supreme Court has only excluded from FF&C Clause protection the enforcement of the rendering state’s laws — which are not at issue here. What it has maintained, however, is that the forum state does have an obligation to apply its own enforcement measures evenhandedly to all out-of-state judgments. If a forum state refuses to apply its enforcement measures to only some out-of-state judgments, i.e., does not maintain evenhanded control of forum law, it is essentially refusing to recognize the force of those disfavored out-of-state judgments in the forum state. And that is precisely what the Registrar has done here. She has refused to recognize Appellees’ nationwide, lawful status as “adoptive parents” by denying them the “adoptive parent” rights created in Louisiana’s birth certificate (not adoption) statute.
Thus, much like the arguments made by Oklahoma in Finstuen v. Crutcher, the en banc majority’s conclusion “improperly conflates [LouisianaJ’s obligation to give full faith and credit to a sister state’s judgment with its authority to apply its own state laws in deciding what state-specific rights and responsibilities flow from that judgment.”56 Louisiana’s birth certificate statute is surely one that decides which Louisiana-specific rights flow from an out-of-state adoption decree: No one challenges either that statute or Louisiana’s prerogative to determine whether “adoptive parents” are entitled to a revised birth certificate. Yet the Registrar has still failed to meet her obligation to afford full faith and credit to Appellees’ out-of-state adoption decree by refusing to recognize it and to issue revised birth certificates to “adoptive parents” evenhandedly.
The en banc majority’s reliance on the Supreme Court century-old case of Hood v. McGehee57 aptly illustrates its error in confusing “recognition” with “enforcement.” In Hood, a man who had adopted children in Louisiana subsequently bought land in Alabama. When he died, his adopted children brought a quiet-title action, asserting their rights to the Alabama land. Under Louisiana law, the adopted children would have had inheritance rights to the land because the Louisiana adoption decree vested the adopted children with the same inheritance rights as those of biological children. But, under Alabama inheritance law at that time, no children adopted in other states could inherit land in Alabama from their adoptive parents. The Supreme Court ultimately held that *178the Alabama inheritance law did not violate the FF&C Clause.58
That said, the only proper Hood analogy to the instant case would be if New York law would allow all adoptive parents to obtain revised birth certificates but Louisiana law would not In this hypothetical example, Appellees would not be entitled to a revised Louisiana birth certificate simply because of the New York law; neither would they be entitled to claim that the Louisiana law violated the FF&C Clause.
But, that is far removed from the case that is before us today. Here, the Registrar is not refusing to apply New York’s birth certificate law; she is refusing to “accept” the New York adoption decree and recognize the corresponding status determination for purposes of Louisiana’s birth certificate law. The problem here is not that Louisiana, like Alabama in Hood, is “refusing certain rights to out-of-state adoptions,” as the en banc majority asserts.59 The real problem is that Louisiana is refusing rights created by its own law, but only to a subset of valid out-of-state adoptions. In favoring some out-of-state adoptions over others, the Registrar is refusing to give full faith and credit to all of them, i.e., she is not enforcing Louisiana law in an evenhanded manner, which she is constitutionally required to do. The Registrar’s actions are thus patently distinguishable from those of Alabama in Hood, and — for the same reasons that Alabama’s law did not violate the FF&C Clause — the Registrar’s actions ineluctably do.
The en banc majority also improvidently relies on Rosin v. Monken, a Seventh Circuit case that the majority mislabels “instructive.”60 Rosin does not support the majority’s position, however. To the contrary, it exemplifies exactly how the FF&C Clause functions to give nationwide recognition to one state’s status determination. In Rosin, the plaintiff was convicted as a sex offender in New York, thereby lawfully obtaining “sex offender” status; but he was not required to register in New York’s sex offender registry because his plea agreement specified that the New York registration requirement be deleted from his plea form. When the defendant moved to Illinois, however, that state did require him, as a person with “sex offender” status, to record his status in Illinois’s sex offender registry.61 The Seventh Circuit held that the absence of a registration requirement in the New York plea deal need not be given full faith and credit in Illinois because “[the defendant] could not bargain for a promise from New York as to what other states would do based on his guilty plea to sexual abuse in the third degree.”62 Nevertheless, the defendant’s New York “guilty plea to sexual abuse” did universally define him as a “sex offender,” which was a legal status that did transfer into Illinois pursuant to the FF&C Clause for purposes of Illinois’s “enforcement” laws that dictate the obligations of “sex offenders” living in Illinois.63
Likewise here, when Adar and Smith legally adopted Louisiana-born Infant J in *179New York, each gained the status of “adoptive parent” for purposes of the laws of every other state, including Louisiana. Consequently, when Appellees, as the lawful “adoptive parents” of Infant J, duly requested a birth certificate pursuant to the cognizant Louisiana statute, the Registrar violated the FF&C Clause by refusing to accept their request. This despite the fact that — under that specific Louisiana statute — all “adoptive parents” are entitled to have their names registered on their Louisiana-born child’s birth certificate. By refusing to treat both Adar and Smith as lawful “adoptive parents” under Louisiana’s birth certificate law, the Registrar failed to recognize Appellees’ status as defined by the New York judgment.
The only difference between Rosin and the instant case lies in the fact that the Illinois officials wanted to accept the New York “sex offender” status of the defendant and record it in accordance with Illinois law; but, for public policy reasons, the Louisiana Registrar does not want to accept the New York “adoptive parent” status of both Appellees and to record it in compliance with Louisiana law. That small difference does not, however, legally distinguish these two cases, especially given that there is no roving public policy exception to the full faith and credit that is owed to out-of-state judgments. The legal issue is the same in each case: Both involve the forum state’s recognition of another state’s status determination, which the Supreme Court has long identified as a type of judgment that is entitled to full faith and credit.64
Neither the Appellees nor I have ever claimed that, alone and in a vacuum, the FF&C Clause gives them the right to have their names appear on Infant J’s birth certificate. But, Louisiana has elected to enact a “Record of Foreign Adoptions” statute that specifically addresses recording the status of out-of-state adoptive parents of Louisiana-born children. Louisiana’s statute states:
When a person [1] born in Louisiana [2] is adopted in a court of proper jurisdiction [3] in any other state or territory of the United States, the [Louisiana] state registrar may create a new record of birth in the archives [4] upon presentation of a properly certified copy of the final decree of adoption.... Upon receipt of the certified copy of the decree, the state registrar shall make a new record in its archives, showing: ... The names of the adoptive parents and any other data about them that is available and adds to the completeness of the certificate of the adopted child.65
This specialized statute unequivocally directs66 the Registrar to record all validly *180certified out-of-state adoption decrees by, inter alia, inscribing the names of all “adoptive parents” on revised birth certificates. And the FF&C Clause unquestionably requires the Registrar to recognize all out-of-state adoptions. And this is precisely what she has refused to do. When carefully and objectively examined, the Registrar’s actual policy is to issue new birth certificates containing the names of every adoptive parent for some out-of-state adoptions but not for others — specifically, not for adoptions by two unmarried parents like Appellees. As such, the Registrar’s pick-and-choose recognition policy violates the FF&C Clause.
The en banc majority is simply off target in characterizing the Registrar’s action as “declin[ing] [ ] to enforce the New York decree by altering Infant J’s birth records in a way that is inconsistent with Louisiana law governing reissuance.”67 I repeat, Louisiana is declining to recognize the New York decree for purposes of its own law! Louisiana law commands that the names of every — repeat, every — out-of-state adoptive parent “shall” appear on the adopted child’s reissued Louisiana birth certificate. The sole prerequisite is the presentation to the Registrar of a certified copy of the out-of-state adoption decree. In no way, then, would reissuing a revised birth certificate to Appellees be “inconsistent” with this law. On the contrary, it would be entirely consistent with it.68
I must also disagree with the en banc majority’s contention that the Registrar’s offer to reissue the birth certificate, but only with the name of either Adar or Smith, both “complies] with Louisiana law” and “recognizes Appellees as the legal parents of their adopted child.”69 These assertions are puzzling to say the least: They patently ignore the constitutional truism that the Appellees’ adoption decree is entitled to full faith and credit, not to half faith and credit — -not to mention the fact that the “Louisiana law” at issue, as explained above, is nondiscriminatory and nondiscretionary on its face. If anything, the en banc majority’s ascribing “recognition” to the Registrar’s Solomonesque offer to Infant J’s adoptive parents to decide between themselves which one she should list on the certificate judicially blesses a quintessential Catch-22 choice. It further underscores the Registrar’s un-evenhandedness in refusing to give official recognition to both parents’ legal status and in refusing to accept both of them as the legal adoptive parents of Infant J for purposes of Louisiana’s own birth certificate (not adoption) law.70 This flies in the face of that unambiguous stat*181ute which explicitly governs out-of-state adoptions of Louisiana-born children and just as explicitly mandates the listing of every adoptive parents on presentation of the proper documentation. And it does so without any restriction, reservation, or discretionary exception whatsoever.
Importantly, Appellees are not asking Louisiana to change its law; neither are they requesting an order commanding the Registrar to apply Louisiana law to them.71 Appellees challenge only the constitutionality of the Registrar’s policy of refusing to “accept” those out-of-state adoption decrees that declare an unmarried couple to be a Louisiana-born child’s “adoptive parents.” Given the unambiguous language of Louisiana’s nondiscriminatory “Record of Foreign Adoptions” law, the only way the Registrar could constitutionally refuse to issue Appellees a revised birth certificate is if she did not believe the New York decree was valid. But the New York decree’s validity is undisputed by the Registrar, as evidenced by her hindsight settlement offer to name either one of the Appellees — but not both — as an “adoptive parent” on Infant J’s corrected birth certificate. The Registrar has, therefore, failed to give full faith and credit to the New York adoption decree in refusing to recognize the “adoptive parent” status that it conferred to Appellees.
A The en banc majority opinion creates a circuit split.
The en banc majority superficially dismisses Finstuen v. Crutcher as “an outlier to the jurisprudence of full faith and credit,”72 implicitly disrespecting the Tenth Circuit, as well as the State of Oklahoma and the district court where that case was filed, by failing to determine the jurisdiction to hear such a FF&C Clause case. In fact, though, Finstuen is both instructive and consistent with Supreme Court FF&C Clause jurisprudence. Oklahoma’s existing law governing the effect of adoption decrees — quite similar to Louisiana’s own birth certificate law — specified rights to holders of final adoption decrees. Generally, Oklahoma law stated:
After the final decree of adoption is entered, the relation of parent and child and all the rights, duties, and other legal consequences of the natural relation of child and parent shall thereafter exist between the adopted child and the adoptive parents of the child and the kindred of the adoptive parents. From the date of the final decree of adoption, the child shall be entitled to inherit real and personal property from and through the adoptive parents in accordance with the statutes of descent and distribution. The adoptive parents shall be entitled to inherit real and personal property from *182and through the child in accordance with said statutes.73
Oklahoma only differed from Louisiana, however, in that Oklahoma’s legislature forthrightly enacted an additional statute that excluded specific subsets of out-of-state adoptive parents from entitlement to the benefits conferred by the general adoption law. Oklahoma’s “non-recognition” statute provided:
The courts of this state shall recognize a decree, judgment, or final order creating the relationship of parent and child by adoption, issued by a court or other governmental authority with appropriate jurisdiction in a foreign country or in another state or territory of the United States. The rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though the decree, judgment, or final order were issued by a court of this state. Except that, this state, any of its agencies, or any court of this state shall not recognize an adoption by more than one individual of the same sex from any other state or foreign jurisdiction.74
As a result, out-of-state adoptive parents, like Appellees, who should normally have been able to have their rights as adoptive parents recognized under the general Oklahoma law, were prevented from doing so by this Oklahoma statute’s mandate of non-recognition of only particular — but not all — out-of-state adoption decrees.
In essence, the practical effect of the Registrar’s policy of non-recognition is the same as that of Oklahoma’s statute, which the Tenth Circuit invalidated in Finstuen. Like Oklahoma’s general adoption statute, Louisiana’s general enforcement provision is nondiscriminatory; and like Oklahoma’s non-recognition statute, the Registrar’s specific and exceptional “policy” is indisputably discriminatory. It is that discrimination that ultimately prevented Appellees from obtaining the revised birth certificate that otherwise they would have been able to obtain but for the Registrar’s refusal to “accept” — give full faith and credit to— their valid out-of-state adoption decree for purposes of Louisiana’s otherwise nondiscriminatory law.
Consequently, the en banc majority makes a flawed distinction when it asserts that “[t]he bulk of the [Finstuen] opinion is devoted to analysis of the allegedly unconstitutional state non-recognition statute, a problem different than the one here.”75 This blesses Louisiana’s cynical ploy of having its Registrar and Attorney General do, by executive fiat, that which the Tenth Circuit ruled Oklahoma’s legislature could not do statutorily. In fact, by invalidating a statute as violative of the FF&C Clause, the Tenth Circuit clearly read the FF&C Clause as binding on every branch of a state’s government, and not just on state judges, which is in direct tension with the en banc majority’s reading of the FF&C Clause.
The en banc majority’s holding, therefore, is in undeniable conflict with the Tenth Circuit’s opinion, which ultimately held: “Because the Oklahoma statute at issue categorically rejects a class of out-of-state adoption decrees, it violates the Full Faith and Credit Clause.”76 Here, the Registrar’s uncodified policy of categorically rejecting, i.e., not “accepting,” one subset of out-of-state adoptions violates the FF&C Clause in precisely the same way as did the now-stricken Oklahoma non*183recognition statute. The en banc majority’s holding to the contrary has thus created a circuit split — and comes down on the wrong side of it in the process.77

B. The Equal Protection Claim

The en banc majority refuses to acknowledge that there are important prudential reasons for this appellate court— sitting en banc at that — to refrain from adjudicating Appellees’ Equal Protection claim before the district court or even a panel of this court has done so. Although we do have jurisdiction over that claim, and although the parties have fully briefed it to the en banc court, we should have refrained from being the first court to rule on it. This is because, inter alia, (1) the Registrar never moved for summary judgment on the Equal Protection claim in district court, and (2) the district court never addressed it.
The only time we should ever reach an issue that was not first decided in the district court is when such issue presents a pure question of law the “proper resolution [of which] ... is beyond any doubt.”78 As I respectfully but strongly disagree with the en banc majority’s conclusion that the proper resolution of Appellees’ Equal Protection Clause claim is purely legal and its resolution is beyond doubt, i.e., wholly without merit, I shall address it briefly if for no other reason than to demonstrate that the resolution of this claim is definitely not “beyond any doubt.”

1. The Registrar’s denial of an accurate birth certificate to Appellees is not rationally related to Louisiana’s interest in farthering in-state adoption by married parents.

Rational basis review directs that a challenged state action be sustained “if the classification drawn by the [action] is rationally related to a legitimate state interest.”79 Here, Appellees challenge the Registrar’s policy of denying an accurate birth certificate — for a Louisiana-born child adopted outside of Louisiana — reflecting both out-of-state unmarried, adoptive parents. Appellees constitutionally challenge that policy as applied to them. To frame this issue properly, we must remain mindful that Appellees are challenging neither (1) Louisiana’s birth certificate statute, which is facially neutral as to the marital status of adoptive parents, nor (2) Louisiana’s adoption laws, which are entirely inapplicable and unaffected here. Appellees only challenge the executive-branch policy declared by the Registrar.
The Registrar has identified Louisiana’s interest as “preferring that married couples adopt children” because “a marriage provides a more stable basis for raising children together than relationships founded on something other than marriage.” Without any further analysis, however, the Registrar then conclusionally states that her action was rationally related to that interest because “[i]f it is rational to conclude that it is in the best interest of adoptive children to be placed in a home anchored by both a father and a mother, *184then it is also rational to allow birth certificates to reflect only married couples as ‘adoptive parents.’ ” But wait: something just does not add up!
Undoubtedly, the Registrar (and the en banc majority) has tendered a worthy defense of Louisiana’s in-state adoption laws, which prohibit Louisiana adoptions by unmarried couples. But, the instant case does not involve a Louisiana adoption at all and poses no threat whatsoever to Louisiana’s adoption laws or adoption policy. The one and only thing that Appellees have ever challenged is the Registrar’s refusal to accept — recognize—their valid out-of-state adoption decree so they may obtain a Louisiana birth certificate that accurately reflects their legal status as adoptive parents — pursuant to and wholly consistent with Louisiana’s Vital Statistics Laws.80 Appellees’ claim has absolutely nothing to do with adoption laws — particularly not Louisiana’s adoption laws as found in the Louisiana Children’s Code81 — and has everything to do with ensuring that the applicable Louisiana public records contain accurate and complete information, pursuant to Louisiana’s Vital Statistics Laws, as found in its Revised Statutes. Because the Registrar’s policy does not affect Louisiana adoptions, the governmental interest served by her refusal to issue a birth certificate reflecting both unmarried out-of-state adoptive parents must extend beyond a defense of Louisiana’s adoption laws.
Another crucial and controlling fact here is that the Registrar did not take the challenged action here until well after Appellees had adopted Infant J and taken him into their home outside Louisiana. So, there is no way that the potential stability of Infant J’s home could have been improved by the Registrar’s post hoc action.82 Consequently, because the Registrar has failed to offer a single reason— specific to issuing a birth certificate — how her action is at all related to a legitimate governmental interest, Appellees’ Equal Protection claim has at least arguable legal merit. As such, our longstanding prudential practice demands that this challenge be considered first by the district court, where it has never been addressed. Prudence and precedent confirm that this en banc court should refrain from deciding Appellees’ Equal Protection Clause claim and instead remand it for the district court to take the first crack at it.

2. The correct Equal Protection Clause comparator to Appellees is “unmarried biological parents, ” not “married adoptive parents. ”

Confirming the impropriety of the en banc majority’s failure to remand the Equal Protection Clause claim to the district court is the presence of a serious controversy regarding the rational basis test. Here, there is no way for the Registrar to pass that test when the correct comparator — “unmarried biological parents” — is used. Up to now, the entire Equal Protection analysis has been made on the assumption that the relevant comparator class to Appellees is couples who are “married non-biological parents,” a *185subset of out-of-state adoptive parents to whom Louisiana readily issues birth certificates without restriction. But that is a baldly flawed assumption: The appropriate comparator class is the one comprising couples who are “unmarried biological parents.”83
By statute, Louisiana recognizes and issues birth certificates to unmarried biological parents, irrespective of its proffered policy preference that children only have parents who are married to one another. And nothing in this provision conditions issuance of such birth certificates on the biological parents’ maintaining a common home. Just as the unmarried Appellees are unquestionably the legal parents of Infant J by virtue of the New York adoption decree, Louisiana cannot control or change the fact that, both in and outside Louisiana, unmarried couples do give birth to children, and that they do so with increasing frequency — undoubtedly with much greater frequency than unmarried couples adopt. Properly framed, then, the predicate Equal Protection question is, how does Louisiana treat unmarried couples who wish to be named as parents on their biological children’s birth certificates?
Louisiana law states:
If a child is born outside of marriage, the full name of the father shall be included on the record of birth of the child only if the father and mother have signed a voluntary acknowledgment of paternity or a court of competent jurisdiction has issued an adjudication of paternity.84
So, in Louisiana, an unmarried couple definitely is statutorily entitled to a birth certificate for their biological child, listing both of them as legal parents of that child, regardless of whether those parents share living quarters. The only prerequisite is that those parents or a court verify the accuracy of the information provided — precisely parallel to Louisiana’s prerequisite of a valid certified copy of an out-of-state adoption decree to obtain a corrected Louisiana birth certificate.
Because Louisiana will issue a birth certificate listing both members of an unmarried couple as parents when they are the biological parents of the child, the Registrar must identify a legitimate government interest that is served by distinguishing between, and treating differently for purposes of issuing birth certificates, (1) a couple comprising unmarried non-biological adoptive parents and (2) a couple comprising unmarried biological parents, all of whom have equal parental rights under the law. The Registrar has defended her policy as a refusal “to recognize permanently in [Louisiana] public records a parent-child relationship that cannot exist under Louisiana law.” But her statement is patently false: Some unmarried couples, viz., unmarried biological parents, can and do maintain parent-child relationships that are recognized under Louisiana law and are recorded on Louisiana birth certificates. This is expressly documented in
*186Louisiana’s statutes as well as in its public records. As such, it is at least strongly arguable that there is no legitimate governmental interest served by refusing to issue Appellees an accurate birth certificate, particularly given that, neither Louisiana law nor the Registrar prevents all unmarried couples from being named as parents on birth certificates in Louisiana’s permanent public records.
What’s the legal difference? Where’s the Equal Protection? Can there be any question that the en banc majority erred in addressing and dismissing Appellees’ Equal Protection Clause claim on the merits before that claim was heard and fully vetted by the district court?
For any and all of the foregoing reasons, I must respectfully dissent from the en banc majority’s actions in (1) reversing the district court’s holding on Appellees’ Full Faith and Credit Clause claim and (2) deciding their Equal Protection Clause claims instead of remanding them to the district court for it to perform its essential function of being the first court to address all ripe and well-pleaded claims over which there is federal jurisdiction.

. Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 106, 110 S.Ct. 444, 107 L.Ed.2d 420 (1989).


. See Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir.2007). See also Rosin v. Monken, 599 F.3d 574, 575 (7th Cir.2010) (permitting a plaintiff to bring a § 1983 action asserting a claim under the FF&C Clause).


. See Adar v. Smith, 597 F.3d 697, 701-02 (5th Cir.2010).


. The Registrar remains so even though the family now lives in California and even though the adoption took place in New York. It is beyond me why a state would create the fuss that Louisiana has over this birth certificate when that state has so little, if any, interest in the child or the parents. I note that (1) neither Adar nor Smith was a citizen or resident of Louisiana when they began planning to adopt or when Infant J was bom, (2) a final adoption was completed in New York, and (3) neither Adar nor Smith, or Infant J, lives or plans to live in Louisiana. It is not as though this were a so-called "evasion” case: Louisiana’s law expressly permits out-of-state adoptions by providing for agency adoption and does not prohibit children from being taken out of state to be adopted by persons whom Louisiana would not allow to adopt in state.


. Adar and Smith are, after all, the only legal parents Infant J has — not even the Registrar now contests that point. Neither does she contest that a birth certificate is a thing of value. It is often required to do things as varied as enroll in school, request a passport, or obtain a marriage license or a driver's license.


. Adar, 597 F.3d at 713-19.


. See En Banc Majority Opinion at 151 ("Infant J was adopted in a court proceeding in New York state, as evidenced by a judicial decree. Appellees contend that [the FF&C Clause] oblige[s] the Registrar to 'recognize' their adoption of Infant J by issuing a revised birth certificate.”).


. Id.


. Id. at 151, 157.


. See id. at 158 (emphasis in original).


. U.S. Const, art. IV, § 1 (emphases added).


. En Banc Majority Opinion at 151-52 (emphasis added).


. See U.S. Const, art. VI, cl. 2 ("This Constitution ... shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby____" (emphasis added)).


. See Martin v. Hunter’s Lessee, 14 U.S. (1 Wheat) 304, 334, 4 L.Ed. 97 (1816) (Story, J.) ("From this difference of phraseology, perhaps, a difference of constitutional intention may, with propriety, be inferred. It is hardly to be presumed that the variation in the language could have been accidental. It must have been the result of some determinate reason. ...’’). See also McCulloch v. Maryland, 17 U.S. (4 Wheat) 316, 414-15, 4 L.Ed. 579 (1819) (Marshall, C.J.) (concluding that "[i]t is impossible, we think, to compare” the Necessary and Proper Clause’s use of the word "necessary” with the Import-Export Clause's use of the phrase “absolutely necessary ... without feeling a conviction, that the convention understood itself to change materially the meaning of the word 'necessary,' by prefixing the word 'absolutely'" (emphasis in original)).


. Additionally, in the political-question context, it has long been settled that a clause of the Constitution addresses itself to a single branch of government, to the exclusion of all others, only when the clause evinces a "textually demonstrable commitment” to that branch. Nixon v. United States, 506 U.S. 224, 228-29, 113 S.Ct. 732, 122 L.Ed.2d 1 (1993) (citing Powell v. McCormack, 395 U.S. 486, 519, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969); Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962)).


. 484 U.S. 174, 187, 108 S.Ct 513, 98 L.Ed.2d 512 (1988).


. See id. at 183, 108 S.Ct. 513 ("Unlike statutes that explicitly confer a right on a specified class of persons, the PKPA is a mandate directed to state courts to respect the custody decrees of sister States.” (citations omitted)).


. See id. at 179, 108 S.Ct. 513 (" ‘[T]he legislative history of a statute that does not expressly create or deny a private remedy will typically be equally silent or ambiguous on the question.' ” (quoting Cannon v. Univ. of Chicago, 441 U.S. 677, 694, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979))); id. (“In this case, the essential predicate for implication of a private remedy plainly does not exist.”); id. at 180, 108 S.Ct. 513 ("[T]he context, language, and legislative history of the PKPA all point sharply away from the remedy petitioner urges us to infer.”); id. at 187, 108 S.Ct. 513 (stating in conclusion that "we 'will not engraft a remedy on a statute, no matter how salutary, that Congress did not intend to provide.’ " (quoting California v. Sierra Club, 451 U.S. 287, 297, 101 S.Ct. 1775, 68 L.Ed.2d 101 (1981))).


. See, e.g., Manhattan Life Ins. Co. of N.Y. v. Cohen, 234 U.S. 123, 134, 34 S.Ct. 874, 58 L.Ed. 1245 (1914) (conceding that the Supreme Court would have jurisdiction to review a case in which “the record [left] no doubt that rights under the full faith and credit clause were essentially involved and were necessarily passed upon”); Rogers v. Alabama, 192 U.S. 226, 230-31, 24 S.Ct. 257, 48 L.Ed. 417 (1904) ("[T]he exercise of jurisdiction by this court to protect constitutional rights cannot be declined when it is plain that the fair result of a decision is to deny the rights.... [Tjhere can be no doubt that if full faith and credit were denied to a judgment rendered in another state upon a suggestion of want of jurisdiction, without evidence to warrant the finding, this court would enforce the constitutional requirement.” (citation omitted)); German Sav. & Loan Soc’y v. Dormilzer, 192 U.S. 125, 126-27, 24 S.Ct. 221, 48 L.Ed. 373 (1904) (explaining that in a case addressing whether "full faith and credit [had] been given to a decree of divorce,” the state supreme court's opinion “deal[t] expressly with the constitutional rights of the [private party], and the [private parly] seems to have insisted on those rights as soon as the divorce was attacked”); Hancock Nat’l Bank v. Farnum, 176 U.S. 640, 641-45, 20 S.Ct. 506, 44 L.Ed. 619 (1900) (reversing a decision of the Rhode Island Supreme Court on the ground that it denied the plaintiff “a right given by § 1, article 4, of the Constitution of the United States”); Estin v. Estin, 334 U.S. 541, 550, 68 S.Ct. 1213, 92 L.Ed. 1561 (1948) (Frankfurter, J., dissenting) (noting the existence of "a federal right, given by the Full Faith and Credit Clause”).


. See En Banc Majority Opinion at 157.


. See, e.g., Thompson, 484 U.S. at 178, 108 S.Ct. 513 (suit by an ex-husband against an ex-wife); Minnesota v. N. Securities Co., 194 U.S. 48, 71-72, 24 S.Ct. 598, 48 L.Ed. 870 (1904) (suit by a state against a foreign corporation); Anglo-Am. Provision Co. v. Davis Provision Co., 191 U.S. 373, 374, 24 S.Ct. 92, 48 L.Ed. 225 (1903) (suit by one corporation against another corporation); Wisconsin v. Pelican Ins. Co., 127 U.S. 265, 286, 8 S.Ct. 1370, 32 L.Ed. 239 (1888) (suit by a state against a foreign corporation).


. See Guinness PLC v. Ward, 955 F.2d 875, 890 (4th Cir.1992) ("[U]nder the common law, the procedure to enforce the judgment of one jurisdiction in another required the filing of a new suit in the second jurisdiction to enforce the judgment of the first. The suit on the judgment was an independent action.” (citation omitted)). See also Milwaukee Cnty. v. M.E. White Co., 296 U.S. 268, 271, 56 S.Ct. 229, 80 L.Ed. 220 (1935) (explaining that "suits upon a judgment, foreign or domestic, for a civil liability, ... were maintainable at common law upon writ of debt, or of indebitatus assumpsit.”).


. The Act, promulgated in 1964 by the National Conference of Commissioners on Uniform State Laws, allows an out-of-state judgment holder to file an authenticated copy of an out-of-state judgment with the clerk of an in-state court and provides that "[a] judgment so filed has the same effect ... as a judgment of a [court] of [the forum] state and may be enforced or satisfied in a like manner.” Revised Uniform Enforcement of Foreign Judgments Act § 2 (1964).


. La. Const, art. V, § 28 (emphasis added).


. Gregory v. Ashcroft, 501 U.S. 452, 460, 111 S.Ct. 2395, 115 L.Ed.2d 410 (1991).


. The closest the Constitution comes is in the Republican Form of Government Clause, see U.S. Const, art. IV, § 4, and it has long been the law that the question of what that clause requires is a political one for Congress, not a judicial one for the courts. See generally Luther v. Borden, 48 U.S. (7 How.) 1, 12 L.Ed. 581 (1849).


. See Gregory, 501 U.S. at 460, 111 S.Ct. 2395 ("If Congress intends to alter the usual constitutional balance between the States and the Federal Government, it must make its intention to do so unmistakably clear in the language of the statute.” (citations, internal quotation marks, and alterations omitted)).


. En Banc Majority Opinion at 155-56 (citing Thompson, 484 U.S. 174, 108 S.Ct. 513, 98 L.Ed.2d 512).


. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 700-01, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). See also Golden State, 493 U.S. at 105-06, 110 S.Ct. 444 ("We have repeatedly held that the coverage of [§ 1983] must be broadly construed.” (citations omitted)).


. 13A Charles Alan Wright, Arthur R. Miller, Edward H. Cooper, Richard D. Freer, Joan E. Steinman, Catherine T. Struve, Vikram David Amar, Federal Practice and Procedure § 3531.6 (3d ed.2010).


. 498 U.S. 439, 111 S.Ct. 865, 112 L.Ed.2d 969 (1991).


. See id. at 441, 111 S.Ct. 865 ("In his complaint, petitioner complained, inter alia, that the taxes and fees constituted an unlawful burden on interstate commerce and that respondents were liable under 42 U.S.C. § 1983.”).


. Id. at 442, 111 S.Ct. 865 (internal quotation marks omitted).


. Id. at 443, 111 S.Ct. 865 (internal footnote and quotation marks omitted).


. Id. at 445, 111 S.Ct. 865.


. 493 U.S. at 106, 110 S.Ct. 444 (quotation marks and citations omitted). Because the Registrar has not shown, or even argued, that there is a comprehensive enforcement scheme *174for preventing state interference with the right created by the FF&C Clause that would foreclose the § 1983 remedy, the only issue is whether the FF&C Clause creates a federal right. See id. at 108-09, 110 S.Ct. 444.


. Id. (quotation marks, alterations, and citations omitted).


. 498 U.S. at 446-47, 111 S.Ct. 865 (internal quotation marks and citations omitted and emphases added).


. Id. at 449, 111 S.Ct. 865.


. Id.


. See id.


. See, e.g., Estin, 334 U.S. at 545-46, 68 S.Ct. 1213 (“The Full Faith and Credit Clause ... substituted a command for the earlier principles of comity ... and ordered submission by one State even to hostile policies reflected in the judgment of another State....").


. See, e.g., Underwriters Nat'l Assurance Co. v. N.C. Life & Accident & Health Ins. Guar. Assn, 455 U.S. 691, 693-94, 102 S.Ct. 1357, 71 L.Ed.2d 558 (1982).


. See Thomas v. Wa. Gas Light Co., 448 U.S. 261, 278 n. 23, 100 S.Ct. 2647, 65 L.Ed.2d 757 (1980) (“[T]he purpose of [the FF&C Clause] was to preserve rights acquired or *175confirmed under the public acts and judicial proceedings of one state by requiring recognition of their validity in other states____” (quoting Pac. Emp’rs Ins. Co. v. v. Indus. Accident Comm’n of Cal., 306 U.S. 493, 501, 59 S.Ct. 629, 83 L.Ed. 940 (1939))); Magnolia Petroleum Co. v. Hunt, 320 U.S. 430, 439, 64 S.Ct. 208, 88 L.Ed. 149 (1943) (explaining that the "clear purpose of the full faith and credit clause” was to ensure that "rights judicially established in any part [of the nation] are given nation-wide application”). It is axiomatic that a judgment establishes rights that benefit the judgment holder. See, e.g., Hanson v. Denckla, 357 U.S. 235, 246 n. 12, 78 S.Ct. 1228, 2 L.Ed.2d 1283 (1958).


. Dennis, 498 U.S. at 452-53, 111 S.Ct. 865 (Kennedy, J., dissenting). See also Golden Transit, 493 U.S. at 116, 110 S.Ct. 444 (Kennedy, J., dissenting) (“[Section 1983] thus distinguishes secured, rights, privileges, and immunities from those interests merely resulting from the allocation of power between the State and Federal Governments.”).


. Dennis, 498 U.S. at 453, 111 S.Ct. 865 (Kennedy, J., dissenting).


. 114 U.S. 317, 5 S.Ct. 928, 29 L.Ed. 202 (1885).


. See Dennis, 498 U.S. at 457-58, 111 S.Ct. 865 (Kennedy, J., dissenting).


. 114 U.S. at 322, 5 S.Ct. 928.


. Dennis, 498 U.S. at 458, 111 S.Ct. 865 (Kennedy, J., dissenting).


. Id.


. Baker, 522 U.S. at 233, 118 S.Ct. 657 (citations omitted and emphasis added).


. Id. at 235, 118 S.Ct. 657 (citation omitted and emphasis added).


. Id. (citations omitted and emphasis added). Interestingly enough, the Registrar formally rejected Appellees’ application for a revised birth certificate based on an advisory opinion from the Louisiana Attorney General that incorrectly concluded: "Louisiana is not required to accept such an out-of-state judgment under the Full Faith and Credit Clause of the United States Constitution if it violates public policy.” Finding no supporting legal authority for that statement, I can only conclude that the Attorney General pulled it out of political thin air.


. En Banc Majority Opinion at 159-60.


. 496 F.3d at 1153 (emphasis added).


. 237 U.S. 611, 35 S.Ct. 718, 59 L.Ed. 1144 (1915).


. See id. at 615, 35 S.Ct. 718.


. En Banc Majority Opinion at 159-60.


. Id. at 160.


. See Rosin, 599 F.3d at 575.


. Id. at 577.


. Interestingly enough, in this "instructive'' case, the plaintiff brought a FF&C Clause claim — under § 1983 — against the Illinois officials whom he alleged had failed to recognize the New York plea deal by forcing him to register in Illinois. And, federal jurisdiction thus obtained was never questioned. See id. at 575.


. See, e.g., Williams v. North Carolina, 325 U.S. 226, 230, 65 S.Ct. 1092, 89 L.Ed. 1577 (1945) ("Since divorce, like marriage, creates a new status, every consideration of policy makes it desirable that the effect should be the same wherever the question arises.”); Williams v. North Carolina, 317 U.S. 287, 301, 63 S.Ct. 207, 87 L.Ed. 279 (1942) (rejecting the contention that "decrees affecting the marital status of its domiciliaries are not entitled to full faith and credit in sister states”).


. La.Rev.Stat. Ann. § 40:76 (emphases added).


. The Registrar has argued, and the en banc majority has agreed, that § 40:76(A)'s initial use of permissive language stating that she "may create a new record” means that she enjoys absolute discretion in issuing or denying birth certificates for out-of-state adoptions. The panel opinion rejected this argument as unpersuasive and unreasonable in light of Louisiana law and held that the correct interpretation of § 40:76(A) is that its use of "may” affords the Registrar the limited discretion of determining whether the certification furnished by the applicants is satisfactory. For a more extended discussion on why *180the Registrar and the en banc majority is mistaken, see Adar, 597 F.3d at 715-18.


. En Banc Majority Opinion at 151 (emphasis added).


. Reissuing a revised birth certificate to Appellees would also be consistent with the wholly separate Louisiana statute for instate adoptions of Louisiana-born children. Although Louisiana law places restrictions on who may adopt in Louisiana in the first place, once a child is legally adopted there, Louisiana commands that the name of every legal adoptive parent “shall be recorded” on the child's birth certificate. See La.Rjev.Stat. Ann. § 40:79(A)(2) (emphasis added).


. En Banc Majority Opinion at 158-59.


. Furthermore, although not raised by Appellees, if the Registrar were to issue a birth certificate with the name of only one parent on it, she would violate the other parent's Due Process rights by unlawfully terminating his interest in parental rights. See In re Adoption of B.G.S., 556 So.2d 545, 548-50 (La.1990) (explaining that the ability of a mother of an illegitimate child to refuse to place the father’s name of the birth certificate amounts to "the power to deprive the unwed father of his natural parental right to custody”).


. Appellees presumably could have brought a mandamus action in state court for an order commanding the Registrar to issue a revised birth certificate under Louisiana law (an action that, under Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984), no federal court could entertain). But Appellees never took that course of action. Instead, they brought their action against the Registrar in federal court, via § 1983, to redress her violation of the FF&C Clause, i.e., her refusal to recognize another state’s judgment. Because we are constrained in every instance to address the case actually brought, not one that theoretically could have been brought, we have no choice but to analyze Appellees’ federally asserted claim under federal law if legally possible. Accordingly, unlike the question presented in Pennhurst, the question we must answer under the FF&C Clause is whether the Registrar has afforded Appellees’ valid New York adoption decree the recognition to which a judgment of another state is constitutionally entitled.


. En Banc Majority Opinion at 157.


. Okla. Stat. tit. 10, § 7505-6.5(A).


. Okla. Stat. tit. 10, § 7502-1.4(A) (emphasis added).


. En Banc Majority Opinion at 156-57.


. Finstuen, 496 F.3d at 1141.


. In addition, the en banc majority is simply wrong to claim that "[o]nly one federal court decision has permitted a full faith and credit claim to be brought in federal court pursuant to § 1983,” citing Finstuen. En Banc Majority Opinion at 156-57. The Seventh Circuit too has allowed a plaintiff to bring a claim under § 1983 against state actors for violating the FF&C Clause. See Rosin, 599 F.3d at 575.


. Vogt v. Bd. of Comm’rs of Orleans Levee Dist., 294 F.3d 684, 697 (5th Cir.2002).


. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985).


. "Vital Statistics Laws” are Chapter 2 of Title 40, "Public Health and Safely,” of Louisiana's Revised statutes. See generally La.Rev. Stat. Ann. §§ 40:32-356.


. See La. Child. Code Ann. arts. 1198, 1221.


. If anything, there is an argument that denying Appellees an accurate birth certificate will actually malte Infant J's home less stable because of the hardships and tensions that it inevitably could impose on Infant J's parents. These include, without limitation, those specific injuries advanced in the district court and before the panel, e.g., medical insurance inclusion, issue-free travel, etc.


. This is not to say that I don't believe that Appellees have a viable claim under the Equal Protection Clause using "married non-biological parents” as a comparator, inasmuch as all out-of-state adoptive parents have already lawfully adopted the Louisiana-born children by the time that Louisiana's birth certificate law comes into play, making marital status irrelevant as a condition of the birth certificate. I am simply convinced that “unmarried biological parents” are the better comparator for purposes of this analysis, given that the issue cannot be "stability in the home” and must involve Louisiana’s vital statistic laws, which already do reflect the parental status of unmarried couples, i.e., unmarried biological parents.


. La.Rev.Stat. Ann. § 40:34(B)(l)(h)(ii).